without addressing the merits of Frias' claims or the State's argument
                that the motion was barred by the doctrine of laches.
                            Even assuming that laches does not preclude consideration of
                Frias' motion on the merits, see Hart v. State, 116 Nev. 558, 563-65, 1
                P.3d 969, 972-73 (2000) ("[C]onsideration of the equitable doctrine of
                laches is necessary in determining whether a defendant has shown
                'manifest injustice' that would permit withdrawal of a plea after
                sentencing."), we conclude that he is not entitled to relief because "Padilla
                does not have retroactive effect." Chaidez v. U.S., No. 11-820, 2013 WL
                610201, at 1 (U.S. February 20, 2013). Therefore, we conclude that the
                district court did not err by denying Frias' motion, and we
                            ORDER the ju              t di rict court AFFIRMED.


                                                          i_koutk,4
                                          ibbons


                 D'Otifit     I(VS         ,J
                Douglas                                     Saitta


                cc: Hon. Kathleen E. Delaney, District Judge
                     Law Offices of Anthony D. Guenther, Esq.
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A


                                  _